Citation Nr: 1741710	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-30 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for right shoulder strain.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a bilateral knee condition.

5.  Entitlement to service connection for a left wrist condition, claimed as carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1988 to May 1989 and October 1996 to October 2002. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record.

In April 2016, the Board remanded this matter to the RO for further development.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In this decision, the Board is granting service connection for low back and shoulder disabilities and denying service connection for bilateral hearing loss, a bilateral knee condition, and a left wrist condition.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his low back disability is the result of an in-service injury or event.

2.  Resolving all doubt in the Veteran's favor, his right shoulder disability is the result of an in-service injury or event.

3.  The preponderance of the evidence is against a finding that the Veteran's hearing loss resulted from or was aggravated by an in-service event or injury.

4.  The Veteran does not have current bilateral knee or left wrist conditions.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are met.
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for a right shoulder disability are met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  The criteria for service connection for bilateral hearing loss, a bilateral knee condition, and a left wrist condition are not met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

There is evidence of current back and shoulder disabilities.  In addition to back and shoulder pain being conditions capable of lay observation, the Veteran's medical evidence shows current diagnoses of lumbago and lumbar strain with spondylolysis and spondylolisthesis of L5 and mild right shoulder strain characterized by an inability to lift his arm.

The Veteran reported at his December 2015 hearing that he injured his back jumping from a truck during his time in the Reserves and aggravated that injury on active duty during physical training and by carrying heavy equipment as part of his assignment.  He testified that his back and shoulder pain has continued since service. He described his back pain as constant and reported being unable to lift his right arm without pain.

The Veteran's STRs show complaints, treatment, and/or diagnoses related to the Veteran's back pain and right shoulder strain.  With regard to etiology, the record contains opinions that are unfavorable to the claim.  However, the Veteran's entrance examination shows the Veteran to have no shoulder or back conditions on induction, and his separation examination is not of record.  The Veteran is competent to report his own experiences; and there is nothing in the record that contradicts these assertions, aside from an absence of documented post treatment or complaints, which in this case is insufficient to discredit the offered testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board finds his statements not only competent, but credible as well.

As the evidence is in relative equipoise, the Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a low back disability and right shoulder strain is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

Bilateral Hearing Loss

As a preliminary matter, the Board finds that the record on appeal establishes that the Veteran's March 1997 induction examination shows the Veteran had mild to moderate hearing loss bilaterally.  Though his PULHES profile contained all ones (1) noting the Veteran's level of fitness to be high, hearing loss was noted on examination as follows:

Hertz
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left 
10 dB
5 dB
15 dB
35 dB
20 dB
Right
10 dB
10 dB
10 dB
45 dB
35 dB

Though the Veteran had no separation examination, he was given a reference audiogram in April 2002.  The examination showed no increase or worsening of the Veteran's hearing loss; it actually showed improvement in his left ear, as shown below.

Hertz
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left 
5 dB
0 dB
5 dB
20 dB
5 dB
Right
0 dB
0 dB
5 dB
45 dB
35 dB

The Veteran reported that his hearing loss is the result of his work as a multichannel transmission system operator.  The record is silent for post-service treatment for hearing loss.  VA examinations in December 2009 and April 2013 note the lack of worsening during service as a sign that the Veteran's hearing loss is not related to service.   However, these examinations were deemed inadequate in light of research on the progressive consequences of noised-induced damage to the ear in animals by Dr. Sharon G. Kujawa.

An August 2016 VA examiner stated that the Veteran's reported history of noise exposure is credible but, in the absence of a significant shift in hearing thresholds, does not establish that hearing loss was aggravated by service.  The examiner describes audiometric testing as "the gold standard for quantifying noise injuries in humans" and notes that "[l]ongitudinal studies have confirmed that previously noise exposed people do not experience subsequent hearing loss progression in excess of expected age-related changes (Dobie, 2015)."  The examiner commented on the Dr. Kujawa, et al, line of research noting that genetic and physiologic differences existed between humans and rodents.  He stated that the IOM report remains the most comprehensive review regarding effects of noise exposure in the veteran population.  The IOM found insufficient data to support the contention that a person whose hearing was normal after exposure would suffer delayed-onset hearing loss many years after the exposure.  Based on a review of the literature and the record, the examiner opined that the Veteran's hearing loss was not aggravated by his military noise exposure.  The Board finds this opinion to be highly probative that there was no increase in the Veteran's hearing loss during service.

The medical evidence of record is contrary to and does not support the Veteran's contention that his hearing loss is due to military noise exposure.  For that reason, the Board finds the August 2016 examiner's opinion to have greater probative value than the lay statements presented.  That is, the Veteran is not competent to determine the complex question of the etiology of hearing loss.  Rather, medical expertise is required here.  Based on the evidence of record, the Veteran's hearing loss pre-dated active duty and was not aggravated by service.

The Veteran claims that he suffers from carpal tunnel of the left wrist and a bilateral knee condition as a result of service.  The record does not support his assertions.

Left Wrist Condition

The record is silent as to treatment for and diagnosis of carpal tunnel or any other wrist condition post-service.  The Veteran claims that he injured his wrist in service jumping from a truck and another time playing softball.  STRs contain a diagnosis of a ligament sprain in the left wrist; x-rays showed no fracture or other abnormalities after the softball injury.

On examination in December 2009, the Veteran reported intermittent and spontaneous sharp pain roughly two to three times per week that lasted one to three days.  He endorsed numbness and tingling in the left hand and that he treated these symptoms with an over-the-counter (OTC) medication regimen.  The examiner found no loss of range of motion or loss of sensory or motor strength.  The Veteran was initially diagnosed with remote left wrist injury with mild residual pain based on the Veteran's reports of chronic pain.  However, upon review of the C-file, the examiner noted that the record lacked in-service and post service complaints of pain in the left wrist and stated that the Veteran's current left wrist disability was not caused by or related to his in-service injury.  An August 2016 medical opinion provided the same conclusion but no diagnosed disability.

The Veteran testified at his hearing that his problems with his left wrist started after his in-service injury and consisted of his wrist locking to the point where he lost the use if the hand.  He itemized OTC medication and physical manipulation as methods of lessening the condition but admitted that there had been no treatment or diagnosis.

Service connection requires a current disability that is related to a disease or injury incurred in service and evidence of chronicity of symptoms since service.  A "sprain" is defined as "a joint injury in which some of the fibers of a supporting ligament are ruptured but the continuity of the ligament remains intact." See Dorland's Illustrated Medical Dictionary, 1745 (30th Ed. 2003).  Symptoms such as pain, swelling, bruising, and loss of strength or stability are common with mild to moderate wrist sprains, and x-rays may need to be done for severe wrist sprains.  U.S. National Library of Medicine, MedlinePlus, "Wrist sprain - aftercare." (May 2016).  The Veteran had objective signs of pain, swelling, and bruising when he initially injured his wrist and underwent x-rays to rule out a fracture.  Though he made multiple follow-up visits to physicians both in-service and post-service for other injuries, the record lacks objective evidence of complaints about or symptoms of chronic left wrist pain - even on examination of the upper extremities for physical therapy.

Based on the preceding evidence, the Board finds the Veteran's contemporaneous statements in pursuit of medical attention to be of more probative value than those made in pursuit of benefits.  Though the Veteran is competent to report pain in the wrist, pain is not a diagnosis but a finding or symptom noted on an examination.  Findings or symptoms are not disabilities in and of themselves for which VA compensation benefits are payable.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). See also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (although the Veteran is competent to describe symptoms of pain, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability).  No underlying pathology relating to pain has been diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or limitation of function, and as such, left wrist pain alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).

Bilateral Knee Condition

As with the wrist, the Veteran has no diagnosed bilateral knee disability and has testified that he does not receive any treatment for the claimed condition.  At a December 2009 VA examination, the Veteran was diagnosed with mild bilateral knee strain.  However, the examination contained both a negative rationale and a positive nexus making it inadequate.  At an April 2013 VA examination, the Veteran again had pain on palpation but exhibited full range of motion bilaterally with no evidence of painful motion and had no signs of weakness, instability, incoordination, or lack of endurance.  Though the Veteran testified that he experienced instability, it was not evident on examination, and pain alone is not a disability.  The Veteran's knees were deemed to be normal on examination.  In an August 2016 medical opinion, the same examiner quoted from the December 2009 VA examiner's negative rationale in concluding that the positive nexus opinion was in error.  The examiner supported this opinion by the fact that there were no clinical visits for knee pain after March 1998 and the Veteran's post-service record lacked evaluations for or diagnoses related to a bilateral knee condition.  The most probative evidence of record has failed to reveal a current knee diagnosis.  As the Veteran does not have a current diagnosis that can be service-connected, service connection for bilateral knee pain is not warranted.

Though the Board acknowledges the Veteran's honest belief that his bilateral hearing loss, left wrist condition, and bilateral knee condition are the result of in service noise exposure, it finds that the preponderance of the evidence is against service connection.  There is objective evidence that the Veteran had hearing loss before service that showed no significant aggravation on separation.  Lay statements contradict objective evidence of hearing loss on entry.  Post-treatment records lack evidence of complaints of, treatment for, and/or diagnoses related to impaired hearing, a left wrist condition, and a bilateral knee condition.  Based on the foregoing, service connection for bilateral hearing loss, a left wrist condition, and a bilateral knee condition is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Although grateful for the Veteran's honorable service, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Princippi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a low back disability is granted.

Service connection for right shoulder strain is granted.

Service connection for bilateral hearing loss is denied.

Service connection for a bilateral knee condition is denied.

Service connection for a left wrist condition is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


